Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.
Claims 1-15 are allowed.


Allowable Subject Matter
As to claim 1, the closest prior art of record, Sannomiya (WO2015146945)  fails to teach or suggest, either alone or in combination, an input device  for inputting a relative number of rotations or a relative number of vibrations of the cutting tool and a workpiece, a selector selecting a combination of each parameter consisting of a number of rotations and a number of vibrations that are obtained on the basis of a vibration frequency dependent on a period, in which an operating instruction can be executed to the vibrator, and the number of rotations or the number of vibrations that is input via the input device and a setting device  setting each parameter of the number of rotations and the number of vibrations in the controller  on the basis of a predetermined combination selected from combinations that selected  by the selector, in combination with other elements and features within the claimed invention.  Claims 2-15 contain all of the limitations of claim 1 and therefore allowed for the same reasons. As can be seen from the amendments and the arguments the applicant has removed the means for language and is not evoking 35 USC 112(f)/ 6th paragraph within the claims.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119